Citation Nr: 0630319	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  03-26 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hypothyroidism, 
including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to July 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  After that decision, jurisdiction 
over the claims folder was returned to the RO in New York, 
New York.

The veteran's appeal was previously before the Board in June 
2004, at which time the Board remanded the case for further 
action by the originating agency.  


REMAND

The veteran contends that his hypothyroidism is due to in-
service exposure to Agent Orange.  In the June 2004 remand, 
the Board directed the originating agency to arrange for the 
veteran to be afforded a VA examination.  The VA examiner was 
to provide an opinion as to whether it is "likely, unlikely, 
or at least as likely as not" that the veteran's 
hypothyroidism is etiologically related to his military 
service.  Pursuant to the remand directive, the veteran was 
afforded a VA examination in December 2004.  The examiner 
opined that it is "not likely" that the veteran's 
hypothyroidism is etiologically related to his military 
service.  This opinion is not responsive to the Board's 
directive and is not adequate for adjudication purposes.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

The Board also notes that the veteran has not been provided 
all notice required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in Dingess.
  
2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the claims folder to be 
returned to the examiner who performed 
the veteran's December 2004 examination.  
The examiner should proffer an opinion as 
whether there is a 50 percent or better 
probability that the veteran's 
hypothyroidism is etiologically related 
to his military service, to include his 
exposure to Agent Orange during service.  
The supporting rationale for the opinion 
must also be provided and must consist of 
more than the fact that hypothyroidism is 
not recognized by VA as a condition for 
which presumptive service connection is 
not available.  

If the examiner who examined the veteran 
in December 2004 is no longer available 
or is not qualified to provide the 
required opinion and supporting 
rationale, the claims folder should be 
provided to and reviewed by someone else 
with the required expertise, who should 
provide the required opinion with 
supporting rationale.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the veteran's claim based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

